[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE
The defendant moves to strike the fourth count of the plaintiff's complaint which is intended to plead the legal theory CT Page 13967 of negligent infliction of emotional distress. The defendant argues that the plaintiff cannot recover for any claimed mental and emotional distress because the plaintiff did not plead that the defendant knew or should have known "that its conduct involved an unreasonable risk of causing emotional distress and that that distress, if it were caused, might result in illness or bodily harm." This principle of law is still binding and must be pled. The motion to strike is therefore granted. See Buckman v.People Express, Inc., 205 Conn. 166. Although Buckman upheld a verdict where this had not been specifically pled, it did so only because it had not been raised by a proper Request to Revise or Motion to Strike and because the court found under the particular facts and circumstances of that case there was adequate notice of what the plaintiff intended to prove even without it having been pled.
So ordered.
Flynn, J.